Allen, J.
1. By Pub. Sts. c. 205, § 9, it is made criminal corruptly to give, offer or promise a bribe to any executive, legislative or judicial officer. The present indictment for attempted bribery of a milk inspector does not set forth in terms that he was an executive officer, and therefore the defendant contends that it cannot be supported as a good indictment for the statutory offence; and that it is not a good indictment at common law, because milk inspectors are to be deemed executive officers, and therefore the bribery of a milk inspector must be indicted or punished under the statute, if at all. But even if a milk inspector is to be deemed an executive officer within the meaning of the statute, (which is open to question,) it is not necessary to set out that inference of law in the indictment. The indictment set out with sufficient fulness all necessary facts in relation to his official position, and, whether he was within the meaning of the statute or not, the objection on this ground cannot prevail.
*4842. Nor is it necessary in an indictment under the above mentioned section of the statute to aver that the corrupt intention to influence the act, opinion, decision or judgment of the inspector was in relation to any specific and particular matter then pending before him, or which was then expected to come before him. It is enough to aver a corrupt intention so to influence him in any matter which may then be pending, or which may by law come or be brought before him. If for example an executive, legislative or judicial officer is bribed corruptly to favor a particular person in any and all matters affecting that person which may come before such officer, without specification or knowledge of the particular matters likely to come up, the statute is broad enough to include such a case. A narrower construction of a similar statute has been adopted in Alabama, but we cannot follow it. Barefield v. State, 14 Ala. 603.
3. If any averment of what the inspector had already done by way of analysis or test was necessary, the averment that he had caused the specimens of milk to be analyzed or otherwise satisfactorily tested was sufficient. If he had done either one, he had done his duty under the statute. Pub. Sts. c. 57, § 2. Sts. 1886, c. 318, § 1; 1891, c. 58, § 3. The only object of the averment was to show that he had done his duty, and that a prosecution against the defendant might properly be instituted, and this was shown by an averment in the alternative.
4. The averment that the analysis and test showed that the milk was not of good standard quality was sufficient. The result of the analysis or test was required by law to be recorded and preserved as evidence, and a certificate of such result, sworn to by the analyzer, was made admissible in evidence in a prosecution against the defendant. If it could be shown that the result of the analysis or test was wrong, and that in point of fact the milk was of good standard quality, this would not relieve the defendant from the guilt of bribery. The offence of bribery may be committed with a view to escape a prosecution, or to render acquittal certain, even though no previous offence has been committed.
5. Every reason assigned in support of the motion to quash went on the ground that no count in the indictment was good. If any count was good, the motion to quash was properly over*485ruled. The defendant asked the court to rule that there was no evidence sufficient to support the first count. There was no request in respect to any other particular count. We are of opinion that the first count was good, and that it was well supported by the evidence. It is therefore quite immaterial whether the other counts are good or bad. Commonwealth v. Boston & Maine Railroad, 133 Mass. 383.

Exceptions overruled.